Citation Nr: 0403789	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  93-14 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for sinus symptoms, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for weight gain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for skin symptoms, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
including as due to an undiagnosed illness. 

5.  Entitlement to service connection for a low back 
disability, to include arthritis.

6.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

7.  Entitlement to service connection for generalized muscle 
and joint pain, including as due to an undiagnosed illness.  

8.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness, to include the issue of whether a 
timely and adequate substantive appeal was filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
October 1991.  He served in the Southwest Asia theater of 
operations between December 29, 1990, to May 6, 1991.

The claim for service connection for a low back disability 
comes to the Board of Veterans' Appeals (Board) from a 
February 1993 rating decision of the RO in Chicago, Illinois.  
The veteran submitted a notice of disagreement in March 1993, 
the Chicago RO issued a statement of the case in May 1993, 
and the veteran perfected his appeal in July 1993.  The 
claims for service connection for fatigue, generalized muscle 
and joint pain, sinus symptoms, skin symptoms, and weight 
gain, including as due to an undiagnosed illness, were denied 
by a March 1996 rating decision of the RO in Louisville, 
Kentucky.  The veteran filed a notice of disagreement in May 
1996, the Louisville RO issued a statement of the case in 
July 1996, and the veteran perfected his appeal in October 
1996.  (His claims file was later returned to the Chicago 
RO).   

Throughout his appeal, the veteran has sought service 
connection for a myriad of psychiatric symptoms (some of 
which he suggests result from an undiagnosed illness), 
including mood swings, cold/night sweats, depression, PTSD, 
and memory loss.  These claims for service connection were 
initially denied by a March 1996 rating decision.  However, 
by a January 1998 rating decision, the RO granted service 
connection for memory loss as one of the residuals of a head 
injury (incontinence was deemed another service-connected 
residual).  By a July 2002 rating decision, the RO also 
granted service connection for PTSD.  To ensure complete 
adjudication of the veteran's psychiatric-related claims, 
however, the Board has determined that the following claim 
remains on appeal: entitlement to service connection for a 
psychiatric disability other than PTSD, to include as due to 
an undiagnosed illness. 

The claim concerning service connection for hair loss as due 
to an undiagnosed illness was denied by a March 1996 rating 
decision.  The veteran filed a notice of disagreement in May 
1996 and a statement of the case was issued in July 1996.  
However, as detailed below, the issue of whether the veteran 
filed a timely substantive appeal regarding this claim needs 
to be considered.

In a September 2000 written statement, the veteran appeared 
to raise a claim for a rating in excess of 30 percent for 
residuals of a head injury (including memory loss and 
incontinence).  In a May 2001 written statement, he appeared 
to raise a claim for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine at C7, a 
claim to reopen a previously denied claim for service 
connection for hearing loss, and claims for service 
connection for headaches, blurred vision, and muscle spasms.  
These matters have not been developed or certified for 
appeal, and  are not inextricably intertwined with the issues 
now before the Board.  Therefore, they are referred to the RO 
for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

General considerations

With respect to the veteran's claims for service connection 
for sinus symptoms,  weight gain, skin symptoms, and a 
psychiatric disability other than post-traumatic stress 
disorder (PTSD), including as due to an undiagnosed illness, 
procedural considerations require that these claims be 
remanded.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
Since the enactment of the VCAA, the RO has not sent the 
veteran a detailed letter specifically setting out "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant." 
38 C.F.R. § 3.159(b)(1) (2003).  This should be done with 
regard to all claims on appeal.   

During VA examinations in August 1995 and March 2001, the 
veteran indicated that he received disability benefits from 
the Social Security Administration (SSA).  The RO 
unsuccessfully attempted to obtain records from the SSA in 
1996, and this needs to be done before the Board can properly 
adjudicate any of the veteran's claims on appeal.  

Low back

The veteran essentially seeks service connection for a low 
back disability which he alleges arose after a truck door 
struck his head during active duty.  Service medical records 
do not reflect any back condition found upon entrance in June 
1987 (despite medical records reflecting that he injured his 
low back at a construction site in 1985).  In any case, he 
began to seek outpatient treatment for low back pain 
(apparently after running up and down stairs) in October 
1987.  The veteran's pre-service construction accident was 
noted, and it was suggested that he might have had a back 
condition which existed prior to entrance.  However, in 
November 1987, an orthopedic specialist concluded that the 
veteran did not have any back condition which existed prior 
to service.  The veteran was given a restrictive profile for 
his back pain but he continued to seek outpatient treatment 
pain through November 1987.  

In September 1990, the veteran sought outpatient treatment 
after being struck in the head by the hatch door of a truck.  
He was apparently disoriented for 20 minutes immediately 
after the accident, then complained of headache and a stiff 
neck.  While he appeared to be in great pain during this 
initial examination, he did not specifically complain about 
low back symptoms.  (He was eventually service connected for 
a cervical spine condition as a result of this accident).  A 
November 1990 bone scan of the lumbosacral spine was normal.  

In July 1991, the veteran sought outpatient treatment for a 
one-day history of low back pain (he said he had slipped 
while moving desks up and down stairs).  Examination revealed 
full range of motion with difficulty and tenderness to 
palpation.  The veteran was assessed as having low back pain, 
given Motrin, and put on a temporary profile.  He did not 
seek treatment for or complain of any back symptoms for the 
remainder of his period of active duty, and he waived a 
separation physical examination.  

The veteran was hospitalized at a VA facility in July 1992 
for complaints of numbness in his fingers and incontinence 
(both relating to his history of in-service head trauma).  
During this hospitalization, he underwent a lumbar x-ray and 
myelogram, both of which were normal.  At a July 1992 VA 
spine examination, the veteran recounted how a truck door had 
fallen on his head during active duty, and he complained of 
pain in the lower lumbar area on the L3 and L4 levels.  While 
an x-ray revealed no abnormalities in the lumbar region (some 
narrowing at the T11 disc level was noted), he was diagnosed 
as having lumbosacral sprain.  At a March 1997 VA spine 
examination, the veteran was diagnosed as having a history of 
lumbosacral strain without neurological deficits.  Although 
he was also diagnosed as having osteoarthritis of the spine, 
it does not appear that an x-ray of the lumbosacral spine was 
taken.  Following an April 1997 neurology consultation 
examination, the impressions included low back pain, most 
likely secondary to degenerative disc disease of the 
lumbosacral spine (again, no actual x-ray studies were 
conducted).  A May 1998 entry in the veteran's VA medical 
records reflect that imaging of the veteran's lower spine was 
within normal limits.  

There remains some question as to whether the veteran 
actually has a current low back disability, including 
arthritis.  This needs to be clarified, as does the question 
of whether any current low back disability (including 
arthritis) is related to his period of active duty.  A new VA 
examination is therefore necessary, as detailed below.

Fatigue and generalized muscle and joint pain

Post-service VA records include the report of a December 1993 
Gulf War Registry examination, in which the examiner 
concluded that the veteran had, in pertinent part, "fatigue 
syndrome" and arthralgia and myalgia of unknown etiology.  
An October 1997 outpatient treatment report includes a 
notation that the veteran had "arthralgias, cause 
undefined."  A new VA examination is necessary for a clear 
opinion, based on a review of the claims file, as to whether 
the veteran has fatigue and/or generalized muscle and joint 
pain (or, alternatively, chronic fatigue syndrome or 
fibromyalgia) as due to an undiagnosed illness.

Hair loss 

The threshold question for this service connection claim is 
whether the veteran has submitted a timely substantive 
appeal.  

An appeal to the Board consists of a timely filed notice of 
disagreement to the RO rating decision and, after a statement 
of the case is issued, a timely filed substantive appeal.  
The claimant has one year from the date of notification of 
the rating decision to file an notice of disagreement to 
initiate the appeal process.  A statement of the case is then 
forwarded by the RO to the claimant.  To complete the appeal, 
the claimant must then file a substantive appeal with the RO 
within 60 days of the mailing date of the statement of the 
case, or within the remaining time, if any, of the one-year 
period beginning on the date of notification of the rating 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2003).

By a March 1996 rating decision, the RO denied service 
connection for hair loss as due to an undiagnosed illness.  
The RO notified the veteran of this denial in a letter dated 
on April 2, 1996.  The veteran specifically indicated his 
disagreement with the denial in a notice of disagreement 
filed in May 1996, and the RO issued a statement of the case 
on this issue in July 1996.  However, the veteran did not 
specifically reference the denial of service connection for 
hair loss as due to an undiagnosed illness in a VA Form 9 
filed in October 1996, nor in any other written submissions 
filed by April 2, 1997 (one year after he received notice of 
the March 1996 rating decision).  Therefore, the RO should 
consider the issue of whether a timely substantive appeal was 
filed concerning the issue of entitlement to service 
connection for hair loss as due to an undiagnosed illness.  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159.  

2.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him 
since September 1999 (the last time VA 
treatment records were associated with 
the claims file).  Provide him with 
release forms and ask him to sign and 
return a copy for each health care 
provider identified, and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claims will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.  

4.  Thereafter, afford the veteran a new 
VA examination.  Ensure that the claims 
folder is made available to the examiner, 
who should carefully review it (including 
the service medical records) before the 
examination.  Such tests as the examiner 
deems necessary, including x-rays, should 
be performed.  The examiner should then 
express the following opinions:

a.  Does the veteran have a low back 
disability, to include arthritis?  

b.  If the veteran currently has a 
low back disability, to include 
arthritis, is it is at least as 
likely as not that (i.e., probably 
of at least 50 percent) this 
disability had its onset in service, 
or was manifested to a compensable 
degree within one year of the 
veteran's discharge in October 1991?  
Explain the bases for your opinion. 

c.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to symptoms of 
fatigue and/or generalized muscle 
and joint pain and indicate what 
precipitates and what relieves them.  

d.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from 
fatigue and/or generalized muscle 
and joint pain.

e.  Specifically determine if the 
veteran's symptoms of fatigue and/or 
generalized muscle and  joint pain 
are attributable to a known 
diagnostic entity, such as chronic 
fatigue syndrome or fibromyalgia.  
If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's fatigue and/or generalized 
muscle and  joint pain symptoms. If 
the symptoms cannot be attributed to 
a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by an 
intervening event since the 
veteran's most recent departure from 
service during the Gulf War or that 
the illness was the result of abuse 
of alcohol or drugs.

5.  Review the examination report upon 
receipt to ensure its adequacy.  Return 
the report to the examining physician for 
revision if it is inadequate for any 
reason or if all questions are not 
answered specifically and completely.

6.  Give the veteran and his 
representative an opportunity to submit 
evidence and argument on the question of 
whether there has been a timely 
substantive appeal with respect to the 
claim for service connection for hair 
loss as due to an undiagnosed illness.  
Thereafter, provide the veteran and his 
representative with a supplemental 
statement of the case on the issue of 
timeliness of the appeal concerning this 
claim, and give them an opportunity to 
respond.  

7.  Thereafter, re-adjudicate the 
veteran's claims and for those denied 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence and discussion of all 
pertinent regulations, including the most 
recent version of 38 C.F.R. § 3.317.  
Allow an appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


